Citation Nr: 0419694	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946.  The appellant is the veteran's widow.

This appeal arose from an October 1998 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to service connection for the cause of the 
veteran's death.  This case was remanded by the Board of 
Veterans Appeals (Board) in June 2001 for development.  The 
Board also issued a development memorandum in September 2002, 
which was followed by another remand for development in 
August 2003.


FINDINGS OF FACT

1.  The veteran's death was caused by, as noted on the 
certified copy of the death certificate, pulmonary 
tuberculosis.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Pulmonary tuberculosis was first manifested several years 
after separation from service.

4.  No disease or injury of service origin played any part in 
the veteran's death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.312, 3.307, 3.309, 3.371 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death has been 
properly undertaken.  The Board has remanded this case twice, 
once, in part, to ensure compliance with the notice and 
assistance provisions of current 38 U.S.C.A. §§ 5103A, 
5103(a) and 38 C.F.R. § 3.159.  All pertinent records 
referred to by the appellant have been obtained by VA and 
associated with the claims file.  Therefore, all necessary 
development has been undertaken in this case.  

Applicable laws and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the three year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a)(1).

Where a veteran is a former prisoner of war and was interned 
or detained for not less than 30 days and peptic ulcer 
disease becomes manifest to a degree of 10 percent at any 
time after discharge or release from active military, naval, 
or air service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The appellant has contended that the veteran, who was a 
former prisoner of war, died as a result of peptic ulcer 
disease.  She stated that the veteran's time as a prisoner of 
war resulted in the development of the peptic ulcer disease 
that she states ultimately caused his death.

The veteran's service records indicate that he was a prisoner 
of war between April and August 1942.  An examination 
conducted in August 1945 included a normal x-ray of the 
lungs.  Pulmonary tuberculosis was not complained of or 
diagnosed during service.

The veteran was examined by VA in January 1991.  He told the 
examiner that he had had a chest x-ray in December 1989 that 
had shown tuberculosis.  He also stated that he had had 
peptic ulcer disease.  A chest x-ray showed right upper lung 
scarring, which the examiner stated was most likely from 
pulmonary tuberculosis.

Private clinic records developed between 1987 and 1989 showed 
that the veteran was treated for pulmonary tuberculosis.  The 
Veterans Memorial Medical Center noted that the veteran had 
been admitted for one day in January 1991, at which time he 
underwent a proctosigmoidoscopy.  The hospital noted that he 
was not treated at that time for any condition.  A May 1991 
note indicated that the veteran had been treated for 
pulmonary tuberculosis since 1989, as well as for peptic 
ulcer disease for the past 6 months.  The terminal hospital 
records noted that he was admitted on September 28, 1991 with 
a history of a productive cough.  He died of complications 
resulting from pulmonary tuberculosis two days later.  There 
was no mention in these records of peptic ulcer disease.

The appellant submitted two different copies of a death 
certificate.  These indicated that pulmonary tuberculosis and 
peptic ulcer disease were the causes of death.  However, 
since the term "peptic ulcer" appeared to be have been 
added to the document, the Board had requested that a 
certified copy from the Civil Registrar be obtained.  This 
was associated with the claims folder in February 2004 and it 
showed that pulmonary tuberculosis was the sole cause of the 
veteran's death.

Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  As noted, the veteran died 
due to pulmonary tuberculosis.  The service medical records 
do not indicate that this disorder was present in service, 
nor does it indicate that it had manifested to a compensable 
degree within three years of his separation.  In fact, a 
chest x-ray conducted in August 1945 noted that his lungs 
were normal.  The evidence of record does not show the 
development of pulmonary tuberculosis until the late 1980's, 
some 40 years following his discharge from service.  

The appellant has argued that the veteran died of peptic 
ulcer disease as well.  As a former prisoner of war, this 
condition could be related to service if it manifested to a 
compensable degree at any time since his separation from 
service.  In support of this contention, the appellant had 
submitted copies of a death certificate, which indicated that 
peptic ulcer disease had contributed to the veteran's death.  
However, these documents appeared to have been altered.  In 
order to determine the official cause of death, the Board had 
requested that a signed and certified copy of the death 
certificate be obtained.  This was associated with the claims 
folder in February 2004.  This noted that pulmonary 
tuberculosis was the only cause of death.  The official death 
certificate made absolutely no mention of peptic ulcer 
disease.  Therefore, even if the veteran did have peptic 
ulcer disease, there is no objective evidence of record that 
this condition played any role in the veteran's death.

In conclusion, it is found that no disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
Therefore, it is found that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



